UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35236 Orchid Island Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 27-3269228 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No ý Number of shares outstanding at May 6, 2014: 9,091,665 ORCHID ISLAND CAPITAL, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 1 Statements of Operations (unaudited) for the three months ended March 31, 2014 and 2013 2 Statement of Stockholders’ Equity (unaudited) for the three months ended March 31, 2014 3 Statements of Cash Flows (unaudited) for the three months ended March 31, 2014 and 2013 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 4. Controls and Procedures 40 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 41 ITEM 1A. Risk Factors 41 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 3. Defaults Upon Senior Securities 41 ITEM 4. Mine Safety Disclosures 41 ITEM 5. Other Information 41 ITEM 6. Exhibits 42 SIGNATURES 43 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ORCHID ISLAND CAPITAL, INC. BALANCE SHEETS (Unaudited) March 31, 2014 December 31, 2013 ASSETS: Mortgage-backed securities, at fair value Pledged to counterparties $ $ Unpledged Total mortgage-backed securities Cash and cash equivalents Restricted cash Accrued interest receivable Derivative asset, at fair value - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Repurchase agreements $ $ Payable for unsettled securities purchased - Accrued interest payable Due to affiliates Other liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 100,000,000 shares authorized; no shares issued and outstanding as of March 31, 2014 and December 31, 2013 - - Common Stock, $0.01 par value; 500,000,000 shares authorized, 8,611,665 shares issued and outstanding as of March 31, 2014 and 3,341,665 shares issued and outstanding as of December 31, 2013 Additional paid-in capital Accumulated deficit - ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Financial Statements ORCHID ISLAND CAPITAL, INC. STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2014 and 2013 Interest income $ $ Interest expense ) ) Net interest income Realized gains on mortgage-backed securities Unrealized gains (losses) on mortgage-backed securities ) Losses on derivative instruments ) ) Net portfolio income Expenses: Management fees Directors' fees and liability insurance Audit, legal and other professional fees Direct REIT operating expenses Other administrative Total expenses Net income $ $ Basic and diluted net income per share $ $ Weighted Average Shares Outstanding Dividends declared per common share $ $ See Notes to Financial Statements ORCHID ISLAND CAPITAL, INC. STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) For the Three Months Ended March 31, 2014 Additional Common Paid-in Accumulated Stock Capital Deficit Total Balances, January 1, 2014 $ $ $ ) $ Net income - - Cash dividends declared, $0.54 per share - ) ) ) Issuance of common stock pursuant to public offerings - Balances, March 31, 2014 $ $ $
